                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     MAZEN ARAKJI,                                     Case No. 19-cv-02936-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                   9             v.                                        LEAVE TO FILE A MOTION FOR
                                                                                           RECONSIDERATION
                                  10     MICROCHIP TECHNOLOGY, INC.,
                                                                                           [Re: ECF 18]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is pro se Plaintiff, Mazen Arakji’s Objections to the Court’s Order on

                                  14   Motion to Remand. ECF 18. The Court construes Plaintiff’s submission as a motion requesting

                                  15   leave to file a motion for reconsideration of the Court’s Order Denying Remand pursuant to Civil

                                  16   Local Rule 7-9. MFL, ECF 18. For the reasons stated below, the Court DENIES Plaintiff’s motion.

                                  17     I.   BACKGROUND
                                  18          Plaintiff brought this action against Defendant, Microchip Technology, Inc., alleging

                                  19   violations of California Fair Employment and Housing Act, in the Superior Court of California for

                                  20   the County of Santa Clara. ECF 1-1. Defendant removed the case to United States District Court

                                  21   for the Northern District of California based on diversity of citizenship. ECF 1 at 1; see 28 U.S.C.

                                  22   §§ 1441, 1332. Plaintiff moved to remand the case back to the Superior Court of California. ECF

                                  23   8. The Court denied Plaintiff’s motion to remand. Order, ECF 16. Plaintiff did not dispute that

                                  24   diversity of citizenship exists among the parties and therefore, the only issue was the amount in

                                  25   controversy. Id. at 4. The Court concluded that the value of Plaintiff’s requested “pain, suffering,

                                  26   and inconvenience” damages ($74,000) in combination with the injunctive relief he seeks in the

                                  27   form of an “offer for employment in the same position interviewed for” exceeded the jurisdictional

                                  28   minimum. Id. 6-7. The present motion followed.
                                        II.   LEGAL STANDARD
                                   1
                                              Trial courts have the inherent power to reconsider, set aside, or amend interlocutory orders
                                   2
                                       at any time prior to entry of a final judgment. Meas v. City & Cty. of San Francisco, 681 F. Supp.
                                   3
                                       2d 1128, 1143 (N.D. Cal. 2010) (citing Sch. Dist. No. 5 v. Lundgren, 259 F.2d 101, 105 (9th Cir.
                                   4
                                       1958)). “In this judicial district, Civil Local Rule 7–9 provides a procedure whereby a litigant
                                   5
                                       dissatisfied with an interlocutory ruling may seek leave to file a motion for reconsideration in this
                                   6
                                       court.” Microsoft Corp. v. FIFAVIP Co., No. 17-CV-02887-LHK, 2017 WL 4517060, at *3 (N.D.
                                   7
                                       Cal. Oct. 10, 2017) (citation omitted).
                                   8
                                              Civil Local Rule 7-9 specifies the requirements for such a motion. The moving party must
                                   9
                                       show “reasonable diligence in bringing the motion” as well as one of the following:
                                  10
                                              (1) That at the time of the motion for leave, a material difference in fact or law exists from
                                  11
                                              that which was presented to the Court before entry of the interlocutory order for which
                                  12
Northern District of California




                                              reconsideration is sought. The party also must show that in the exercise of reasonable
 United States District Court




                                  13
                                              diligence the party applying for reconsideration did not know such fact or law at the time of
                                  14
                                              the interlocutory order; or
                                  15
                                              (2) The emergence of new material facts or a change of law occurring after the time of such
                                  16
                                              order; or
                                  17
                                              (3) A manifest failure by the Court to consider material facts or dispositive legal arguments
                                  18
                                              which were presented to the Court before such interlocutory order.
                                  19
                                              Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored and are not the place
                                  20
                                       for parties to make new arguments not raised in their original briefs. Whalen v. Ford Motor Co.,
                                  21
                                       No. 13-CV-03072-EMC, 2018 WL 6069812, at *1 (N.D. Cal. Nov. 20, 2018).                      “Nor is
                                  22
                                       reconsideration to be used to ask the Court to rethink what it has already thought.” Garcia v. City
                                  23
                                       of Napa, No. C-13-03886 EDL, 2014 WL 342085, at *1 (N.D. Cal. Jan. 28, 2014) (citing United
                                  24
                                       States v. Rezzonico, 32 F.Supp.2d 1112, 1116 (D. Ariz. 1998)).
                                  25
                                       III.   DISCUSSION
                                  26
                                              Plaintiff disagrees with the Court’s Order for three reasons (1) the Court mischaracterized
                                  27
                                       one of the factual allegations in his Complaint (MFL ¶ 2), (2) Plaintiff’s modification of the relief
                                  28
                                                                                        2
                                   1   he seeks (in the form of Statement of Damages) was not post-removal (id. ¶ 3)1, and (3) the Court’s

                                   2   valuation of the injunctive relief he seeks is incorrect because he seeks an “employment offer” and

                                   3   not actual employment “for some period of time” (id. ¶ 5).

                                   4          Plaintiff has failed to make the required showing under Local Rule 7–9(b) to obtain

                                   5   reconsideration. He has not pointed to a “material difference in fact or law” that exists from that

                                   6   which was presented to the Court before entry of the Court’s Order. He has not pointed to “the

                                   7   emergence of new material facts or a change of law occurring after the time of” the Court’s Order,

                                   8   nor has he shown a “manifest failure by the Court to consider material facts or dispositive legal

                                   9   arguments which were presented to the Court” before the Court’s Order.

                                  10          Instead, Plaintiff’s motion is essentially an unallowable attempt to re-litigate his motion for

                                  11   remand. First, Plaintiff’s “disagreement” with the Court’s characterization of his on-site interview

                                  12   with Defendant has no bearing on the value of his claims for the purpose of diversity jurisdiction.
Northern District of California
 United States District Court




                                  13   Second, the Court specifically explained that it did not decide Plaintiff’s motion for remand based

                                  14   on the post-removal status of his Statement of Damages. Order at 6. Third, Plaintiff’s distinction

                                  15   between an injunction for “an offer for employment” and “employment” appears to be a baseless

                                  16   attempt to manipulate jurisdiction – it is absurd to accept that Plaintiff is seeking to “force the

                                  17   defendant to make an employment offer,” just so that he can reject it. MFL ¶ 5 (“…, should I choose

                                  18   to accept an employment offer, …”). Similarly, if Defendant is “force[d] … to make an employment

                                  19   offer” as a result of losing this discrimination lawsuit, it would be absurd to suggest that it would

                                  20   terminate Plaintiff “in the following instant” of his acceptance. Id.

                                  21   IV.    CONCLUSION
                                  22          For the foregoing reasons, Plaintiff’s Motion for Reconsideration is DENIED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 31, 2019

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
                                       1
                                         Plaintiff also makes an “observation” to question Ninth Circuit’s interpretation of case law and
                                       removal statute 28 U.S.C. § 1447. MFL ¶ 3.
                                                                                         3
